REASONS FOR ALLOWANCE
	
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 11,  and 17.  

The features as recited in independent claim 1: “associate a plurality of consumer containers with a data container, wherein the plurality of consumer containers can host workloads that access a data segment hosted by the data container, and wherein the plurality of consumer containers and the data container are schedulable on different nodes of a horizontally scalable cluster; identify a node of the horizontally scalable cluster that hosts the data container; and schedule the plurality of consumer containers to execute on the node based on the association between the plurality of consumer containers and the data container”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 11: “receive a request to reschedule a consumer container previously hosted by a first node of a cloud computing system, wherein the consumer container can host a workload that accesses a data segment hosted by a data container, and wherein the consumer container and the data container are schedulable on different nodes of the cloud computing system; associate the data container and the data segment hosted by the data container with the consumer container; SMRH :4810-6979-2498.1-4-Application No.: 16/174,487Docket No.: 90616380(61CT-336248) identify a second node of the cloud computing system that is master of the data segment; schedule the consumer container to execute on the second node based on the association; and deploy the consumer container and on the second node based on the schedule”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 17: “deploying a consumer container on the first node of the horizontally scalable cluster, wherein the first node is master of a data segment hosted by the first copy of the data container, wherein the consumer container is configured to host a workload that accesses the data segment hosted by the first copy of the data container; SMRH :4810-6979-2498.1-5-Application No.: 16/174,487Docket No.: 90616380(61CT-336248) labeling the second node as master of the data segment hosted by the second copy of the data container; and scheduling the consumer container to execute on the second node responsive to assigning the second node as master of the data segment hosted by the second copy of the data container, wherein the scheduling causes the workload to access the data segment hosted by the second copy of the data container”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 


than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”




Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199